Citation Nr: 1430401	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  12-35 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability from July 17, 2008, to January 22, 2009; in excess of 50 percent from January 23, 2009, to December 12, 2012; and in excess of 70 percent as of December 13, 2012.
 
2.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability prior to September 18, 2012, and in excess of 40 percent as of September 18, 2012.
 
3.  Entitlement to service connection for fibromyalgia, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as secondary to a service-connected disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1988 to May 1991.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A June 2009 rating decision granted service connection for dysthymic disorder and assigned an initial 10 percent rating, effective July 17, 2008, the date of receipt of the claim.  Service connection for fibromyalgia and for CFS was denied and a 20 percent disability for lumbosacral strain was continued.   In April 2010, the Veteran submitted a notice of disagreement with the denial of service connection for fibromyalgia and for CFS.  In June 2010, the RO received the Veteran's NOD with several issues, to include the denial of a rating in excess of 20 percent for her service-connected lumbosacral strain and the initial 10 percent rating assigned for dysthymic disorder.

In April 2010, the Veteran submitted a claim for service connection for PTSD that was initially denied in a June 2010 rating decision. 

In December 2012, the Veteran perfected her appeal to the claims for service connection for fibromyalgia and CFS.

A January 2013 rating decision recharacterized the service-connected disability of dysthymic disorder as PTSD, major depressive disorder, and panic disorder without agoraphobia, and a higher 30 percent rating was granted effective July 17, 2008, the date of the original claim for service connection for a psychiatric disability, a 50 percent rating was assigned from January 23, 2009, and a 70 percent rating was assigned from December 13, 2012.   The January 2013 rating decision also granted a higher 40 percent rating for a low back disability, effective September 18, 2012.  In addition, service connection for radiculopathy of the bilateral extremities, secondary to the service-connected low back disability was granted, with initial 10 percent ratings assigned for each lower extremity, effective July 1, 2008.
 
In a January 2013 substantive appeal the later of two submitted in the same month in which it was noted it was a correction, the Veteran perfected an appeal of the issues of a higher rating for lumbosacral strain and initial higher ratings for a psychiatric disability. 

In January 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

The Veteran in her substantive appeal and during the hearing indicated that she was in disagreement with various effective dates assigned for staged ratings for a psychiatric disability and a low back disability.  That matter will be considered in deciding the appropriate period for each rating on appeal as the effective date of increase must be considered when increased rating claims are adjudicated.

The issues of entitlement to initial higher ratings for a psychiatric disability, entitlement to service connection for fibromyalgia and for CFS, and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Prior to September 18, 2012, the Veteran's low back disability was not manifested by forward flexion of the thoracolumbar spine of 30 degrees or less.  The medical evidence does not show that she had ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome.

2.  As of September 18, 2012, the Veteran's low back disability has been manifested by no more than thoracolumbar spine forward flexion of less than 30 degrees, including as a result of pain and dysfunction, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during a 12 month period.  The medical evidence does not show that she has ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for chronic lumbar strain prior to September 18, 2012 have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for a rating in excess of 40 percent for chronic lumbar strain with herniated disc as of September 18, 2012 have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in an October 2008 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent January 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   A 40 percent rating is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating contemplates unfavorable ankylosis of the entire spine.   38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine (2013).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

 For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2013). 

The terms mild, moderate, severe, and pronounced are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6 (2013). 

When rating spine disabilities under the revised criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

Under the current criteria, the Veteran's back disability may alternatively be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2013).  The rating criteria for intervertebral disc syndrome require rating of the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013).

A November 2008 VA examination report shows that the Veteran stated she filed for an increase for her lower back because it was getting harder to be mobile.  He stated that she had pain all across the lower back that went towards her hips.  She stated that she had been told that she had a disk problem in her back.  There was stiffness and weakness in the lower back, but she denied radiation of the lumbar pain.  She took Vicodin twice a day and laid on a heated massage pad.  Flare-ups were precipitated by lifting, bending, or vacuuming.  They were alleviated with the heated massager.  Frequency, duration, and severity varied.  It limited her activity in that she avoided doing any activities and when she had a flare-up she could not do anything.  She stated that she had tingling and numbness in both arms and legs with prolonged sitting.  She did not use any walking or assistive devices.  She had increased lower back pain after walking a quarter mile.  She had not had surgeries or incapacitating episodes.  The Veteran was working as a postmaster in a small post office.  Sometimes she could not lift a package and could not push a cart full of mail.  She stated that she could not do any household chores.  She was able to shower and dress.  Physical examination revealed that the Veteran was very hypersensitive to palpation or touch in the thoracic and lumbar spine.  Just lightly touching the skin caused exquisite pain.  Range of motion testing revealed flexion to 40 degrees with pain throughout and that became further reduced to 35 degrees with repetition due to increased pain.  Extension was 0 degrees which was lacking 30 degrees.  There was pain with attempts at extension, but no further loss of motion with repetition.  Lateral flexion to the right and left was 15 degrees with pain throughout and pain with repetition, but no loss of motion.  Rotation to the right was 10 degrees and to the left was 15 degrees.  There was pain throughout both of those motions, but there was no loss of motion with repetition.  The impression was chronic lumbar strain with herniated disk by history.  

A May 2010 VA medical record shows that a bone densitometry screening was performed a couple months' earlier and revealed findings over the lumbar spine consistent with osteopenia suggestive for increased risks of fractures.  

A February 2011 MRI evaluation of the lumbar spine revealed that alignment of the spine was normal without spondylolysis or spondylolisthesis.  Vertebral body height and marrow signal intensity is preserved.  There was diminished intervertebral disc height and signal intensity at the L2-L3 level.  The remaining intervertebral disc levels were unremarkable.  The conus medullaris ended at the L1 level.  L2-L3: Minimal disc bulge at that level slightly effaces the ventral thecal sac without significant stenosis of the central canal or neural foramina.  The remaining intervertebral disc levels were unremarkable without central canal or neural foraminal stenosis.

A March 2011 VA physical therapy record shows that the Veteran had a primary diagnosis of chronic low back pain.  She was being evaluated for a TENS unit.  It was noted that she ambulated with a cane.  The Veteran stated she had been "on her back" for the past two and a half weeks and has been lying in bed "unable to move."  She was driving a car when severe pain hit.  She stated that she needed assistance with activities of daily living, to include bathing.  She was unable to do housework.  The examiner was unable to accurately assess range of motion of the lumbar spine due to the Veteran's complaints.  The examiner noted an over exaggeration of tenderness/pain with the Veteran touching her low back.  The examiner noted that the Veteran's  symptoms were over exaggerated compared to findings on imaging studies.  The examiner was unable to accurately assess the Veteran due to limited effort and complaints of pain.

A December 2012 VA examination report shows that the Veteran was diagnosed with chronic lumbar strain with herniated disc and lumbar radiculopathy.  The Veteran complained of back pain that hurt more than it used to, and which was constant and directly over the spine in her lower back.  She stated she had intermittent pain in her legs.  When sitting to drive she had to change positions or get out of the vehicle, otherwise her legs became numb.  She reported flare-ups caused by prolonged sitting, standing, and walking.  Range of motion of the thoracolumbar spine was forward flexion was to 40 degrees, extension was to 5 degrees, right lateral flexion was to 10 degrees; left lateral flexion was to 10 degrees; right lateral rotation was to 5 degrees; and left lateral rotation was to 5 degrees.  The Veteran had painful motion at 0 degrees on all ranges of motion.  After repetitive motion, the Veteran had limitation on flexion to 30 degrees; extension to 5 degrees; right lateral flexion to 5 degrees; left lateral flexion to 5 degrees; right lateral rotation to 5 degrees; and left lateral rotation to 5 degrees. After repetitive motion, the Veteran's combined range of motion was reduced to 55 degrees.  The examiner noted tenderness to palpation of the thoracolumbar spine.  In addition, she had less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing, and/or weight-bearing.  There was also muscle spasm and guarding of movement.  However, those findings were not severe enough to result in abnormal gait or abnormal spinal contour.   She had mild radiculopathy in the lower extremities, but no other neurological abnormalities.  The Veteran had intervertebral disc syndrome, but did not have any incapacitating episodes over the past 12 months.  The Veteran stated that she retired in 2010 from being a post master.  She could not do the lifting that was required with that job and could not stand all day as was required.  

After considering the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the orthopedic manifestations of the Veteran's service-connected low back disability prior to September 18, 2012.   The evidence does not show limitation of flexion to 30 degrees or four or more weeks of incapacitating episodes in a year to support any higher rating.  At most, the Veteran has had flexion limited to 35 degrees after repetitive motion due to pain.  The evidence beginning on September 18, 2012, does not reflect that the Veteran has thoracolumbar spine ankylosis or incapacitating episodes of intervertebral disc syndrome over a 12 month period with a total duration of at least six weeks to warrant a rating higher than 40 percent, or that there is any ankylosis at any time under consideration.  

In considering this claim, the Board has also specifically considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, increased ratings for the orthopedic manifestations of the Veteran's low back disability, during either period on appeal, are not warranted on the basis of functional loss due to pain or weakness, as the Veteran's symptoms are contemplated by the rating already assigned.  Specifically, even when considering the impact of pain and flare-up conditions and the effect of prolonged sitting or standing, the Veteran's range of motion still exceeded what was required in order to warrant a rating in excess of the current 20 percent of the period prior to September 18, 2012, and did not demonstrate thoracolumbar spine ankylosis for the period beginning on September 18, 2012.  Thus, when the ranges of motion in the back are considered together with the evidence showing functional loss, to include the findings pertaining to normal muscle strength and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion to such extent, or any other functional loss, to warrant a rating in excess of a 20 percent rating for the period prior to September 18, 2012 or in excess of 40 percent for the period thereafter.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

Under the General Rating Formula, objective neurologic abnormalities associated with the spinal disability are to be rated separately under the appropriate diagnostic code.  The Board notes that the Veteran was separately service-connected for radiculopathy of the bilateral extremities secondary to the low back disability during the pendency of this claim.  In a January 2013 decision, he was assigned a 10 percent rating for each extremity, effective July 1, 2008, and he did not appeal that decision.  Therefore, as this rating for neurological manifestations is effective from the date of service connection for the low back disability, the Board will not address neurologic manifestations of the bilateral lower extremities, as they are already being compensated for the entire time period.  Duplicate compensation for the same symptoms is pyramiding, which is not permitted.  38 C.F.R. § 4.14 (2013).  No additional neurological manifestations related to the Veteran's low back disability are noted within the medical evidence of record.  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  The Board finds that the rating criteria fully describe the symptoms and level of severity of the Veteran's low back disability on appeal and provide for higher ratings.  Therefore, the Board finds that the Veteran's service-connected low back disability and its manifestations are not exceptional.  Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of higher ratings on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2013).  The Board further finds that there is no evidence of marked interference with employment beyond that envisioned by the already assigned ratings or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for these issues.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  Some interference with employment is anticipated by the assigned ratings, but the Board finds that interference does not rise to the level of marked.  Therefore, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2013).

ORDER

A rating in excess of 20 percent for chronic lumbar strain with herniated disc prior to September 18, 2012, and in excess of 40 percent as of September 18, 2012, is denied.


REMAND

With regard to the claim for higher initial ratings for a psychiatric disability, the Veteran asserts that the psychiatric disability is more severe than the current disability ratings.  During the January 2014 Board hearing, the Veteran specifically testified that a 70 percent rating was warranted for the entire appeal period, or at least, from 2010.  In support of her claim, she has submitted a copy of a Social Security Administration (SSA) determination in which she was awarded disability benefits for her psychiatric disabilities.  However, the records associated with the Veteran's SSA disability benefits application, including medical records and other evidence supporting the application, have not yet been obtained.  On remand, all SSA records should be obtained and associated with the claims file.

Then, a new examination addressing the current severity of the service-connected psychiatric disability should be provided the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The claims file shows that in January 2013, the Veteran submitted a claim to the RO for entitlement to a TDIU.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating is within the jurisdiction of the Board.  However, as the remand of the remaining claims on appeal could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

With regard to the claims for service connection for fibromyalgia and CFS, the Veteran initially claimed these conditions were a result of inoculations received during active service.  However, during the January 2014 Board hearing she testified that those conditions are secondary to a service-connected disability, specifically that they are aggravated by her PTSD.  Those claims were denied on the basis that there was no conclusive evidence that the Veteran was diagnosed with either fibromyalgia or CFS.  However, the Board notes that June 2009 and August 2012 VA medical records show that the Veteran's medical history includes fibromyalgia and CFS.  A May 2010 VA rheumatology record shows that the Veteran was diagnosed with fibromyalgia several years ago.  The record noted that the Veteran complained of chronic fatigue.  The assessment was polyarthralgia with chronic aches and pains, likely fibromyalgia syndrome.  The Board finds that evidence strongly indicates that a current disability of both fibromyalgia and CFS are shown.  In addition, as the Veteran has asserted a new theory of entitlement, on the basis of secondary service connection, the appropriate development of this theory has yet to be undertaken.  When adjudicating a claim for service connection, all theories of entitlement, to include direct, presumptive, and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  Accordingly, the Board finds that a VA examination is warranted to address whether the Veteran's disabilities had their onset in service, or have been caused or aggravated by a service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During the Board hearing, the Veteran also testified that she was diagnosed with fibromyalgia and CFS and was being treated by a private physician, Dr. Bonnie.  However, there are no records from that private physician associated with the claims file.  Therefore, on remand, the Veteran should be requested to submit a copy of those pertinent medical records or authorize VA to seek to obtain them. 

In addition, the Veteran should be properly notified of what evidence is needed to support claims for secondary service connection.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, the most recent VA medical records associated with the claims file are dated in May 2013.  To aid in adjudication, any subsequent VA medical records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an additional opportunity to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to his claim on appeal.  Specifically, request the Veteran to submit authorization to obtain all private medical records from Dr. Bonnie, as referenced during the January 2014 Board hearing.  If the appellant wants to obtain and submit those records herself, she may do so.

2.  Ensure that the Veteran is properly notified of what evidence is needed to support a claim for service connection on a secondary basis, to include by aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 4398 (1995).

3.  Obtain all outstanding VA medical records dated from May 2013 to the present.

4.  Contact the Social Security Administration and request copies of all disability decisions for the Veteran and all underlying medical records associated with those determinations.  All records obtained should be associated with the claims file.  If records are not found or are not available, the claims file should contain documentation of the efforts made and the appellant should be notified.

5.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected psychiatric disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies, to include psychological testing, should be accomplished and all clinical findings reported in detail.  The examiner should render specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score representing the level of impairment due to the Veteran's psychiatric symptoms, and an explanation of what the score means.  The examiner should also provide an assessment of the impact of the Veteran's psychiatric disability on her employability, and her social and occupational functioning.  The examiner should also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities (psychiatric disability, bilateral breast scars post-mammoplasty, lumbar spine disability, and bilateral lower extremity radiculopathy).  If the Veteran is felt capable of employment, the examiner should state what type and should state what accommodations would be needed due to the service-connected disabilities.

6.  Schedule the Veteran for a VA examination with an examiner who has the appropriate expertise to determine the nature and etiology of any diagnosed fibromyalgia and CFS.  All indicated tests should be accomplished, to include x-rays, and all clinical findings reported in detail.  The examiner should clearly set forth the rationale for all opinions expressed.  The examiner should provide the following information:

(a)  State whether or not a diagnosis of fibromyalgia is warranted and explain the rationale and what criteria were used in determining whether the diagnosis was warranted.

(b)  Is it at least as likely as not (50 percent or more probability) that any diagnosed fibromyalgia incurred in or aggravated during the Veteran's service, including as a result of inoculations received during active service.  The examiner must consider the Veteran's statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(c)  Opine whether it is at least as likely as not (50 percent or greater probability) that fibromyalgia is proximately due to or caused by a service-connected disability. 

(d)  Opine whether it is at least as likely as not (50 percent or greater probability) that fibromyalgia is aggravated (increased in severity beyond the natural progress of the disorder) by a service-connected disability.

(e)  State whether or not a diagnosis of CFS is warranted and explain the rationale and what criteria were used in determining whether the diagnosis was warranted.

(f)  Is it at least as likely as not (50 percent or more probability) that any diagnosed CFS incurred in or aggravated during the Veteran's service, including as a result of inoculations received during active service.  The examiner must consider the Veteran's statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(g)  Opine whether it is at least as likely as not (50 percent or greater probability) that CFS is proximately due to or caused by a service-connected disability. 

(h)  Opine whether it is at least as likely as not (50 percent or greater probability) that CFS is aggravated (increased in severity beyond the natural progress of the disorder) by a service-connected disability.

7.  Then, readjudicate the claims, to include entitlement to a TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


